Case 1:19-cv-02849-TNM Document 4 Filed 10/01/19 Page 1 of 1

AFFIDAVIT OF PROCESS SERVER

United States District Court for the District of Columbia

 

 

 

 

 

 

 

 

 

 

Mark Nordlicht Attorney: NONE
Plaintiff (s), Mark Nordlicht

VS 245 Trenor Drive

“ New Rochelle NY 10804

U.S. Securities and Exchange Commission ll | | | | | | | | || ll
Defendant(s). *246158%

Case Number: 1:19-cy-02849-TNM

Legal documents received by Same Day Process Service, Inc. on 09/23/2019 at 2:29 PM to be served upon U.S.

Securities and Exchange Commission, at 100 F St., NE, Washington, DC, 20549
1, Harvey Jessup, swear and affirm that on September 26, 2019 at 11:00 AM, I did the following:

Served U.S, Securities and Exchange Commission, a government agency by delivering a conformed copy of this
Summons in a Civil Action; Civil Cover Sheet; Notice of Right to Consent to Trial Before a United States
Magistrate Judge; Notice, Consent, and Reference of a Civil Action to a Magistrate Judge; Initial Electronic
Case Filing Order; ECF Attorney/Participant Registration Form; Complaint; Exhibits to C. Savino as
Authorized Agent at L00 F St., NE, Washington, DC 20549 of the government agency and informing that person of
the contents of the documents.

Description of Person Accepting Service:
Sex: Male Age: 40 Height: 5ft9in-6ft0in Weight: 161-200 Ibs Skin Color: Caucasian Hair Color: Shaved Head

Supplemental Data Appropriate to this Service:Mr. Savino did not wish to provide his full first name but did state he
was authorized to accept and thus was served.

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

( {Nx | socal

 

   

Harve reestiyp APIGZ/2
Process’Ser Gr P TuTGX]
1S lKWOD
Same Day ProcessServict, Inc. ee
1413 K St., NW, 7th Floor o =
Washington DC 20005 ; Ca aa”

(202)-398-4200

Internal Job [D:246158 —_
District of Columbia: $s

" PECEIVED  —s“»sybqanc’ge
a" me Pe 5
= !

a aaaaaiie ack,
nkruptcy My commission ex

 
 

   
      
   
 

Otary Public, D.C.
Pires February 29, 2024

 
